Citation Nr: 1110269	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from December 1964 to September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a March 1999 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the March 1999 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The submitted evidence does not show that the Veteran has hearing loss in either ear as a result of his time in the service.

4.  The submitted evidence does not show that the Veteran has tinnitus as a result of his time in the service.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement to service connection for bilateral hearing loss is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
3.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a March 1999 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for bilateral hearing loss was initially denied by a March 1999 rating decision, which found that the evidence did not show that bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  The Veteran did not appeal.

At the time of this rating decision, the evidence of record included service treatment records showing no evidence of hearing complaints or treatment while in service, and the Veteran's ears were noted to be normal at his separation physical.  No additional evidence was of record, and it is noted that no evidence was submitted at that time which actually showed the presence of a current hearing loss disability.    

Since his claim was denied in March 1999, the Veteran has submitted VA treatment records and has undergone a VA examination at which it was shown that he had bilateral hearing loss for VA purposes, although the examiner ultimately concluded that the bilateral hearing loss was not related to military noise exposure.

Nevertheless, in Shade v. Shinseki, the Court of Appeals for Veterans Claims (Court) explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  The Count found that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
 
With Shade in mind, the Board concludes that the newly submitted evidence shows that the Veteran has bilateral hearing loss for VA purposes, which is a fact that had not been established at the time of the 1999 rating decision.  This evidence is considered material as well, because the presence of a current disability (which is established by the audiometric testing) is one of the essential criteria for establishing service connection. 

Accordingly, the criteria for reopening the Veteran's claim have been met, and his claim is therefore reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.



Hearing loss

The Veteran currently has bilateral hearing loss as shown by audiometric testing, which he believes is related to military noise exposure.  The Veteran's DD-214 indicates that his specialty was as a mechanic; and his service personnel records show that he was a heavy vehicle driver while stationed in Korea from 1965 to 1966.  The Veteran also reported in his claim in July 2008 that he served in the field artillery and was constantly exposed to noise.  Given the Veteran's occupation, the RO conceded that the Veteran did have military noise exposure.  However, noise exposure alone is insufficient to warrant service connection.  Rather, the noise exposure must cause a permanent hearing disability.   

The results of the Veteran's December 2008 VA compensation examination confirm that he has sufficient hearing loss, bilaterally (meaning in both ears), for it to be considered a disability by VA standards, that is, to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  Consequently, the determinative issue is whether the Veteran's current hearing loss disability is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  It is in this critical respect that the Veteran's claim fails.

While the Veteran believes that his hearing loss was caused by military noise exposure, there is no indication in the Veteran's service treatment records that he ever voiced any hearing complaints during service; or ever sought treatment for hearing problems while in service.  The Veteran's hearing was normal at enlistment, and while no acoustic testing was provided at separation, it was noted that the Veteran's ears were normal and he demonstrated 15/15 on the whispered and spoken voice tests.

The Veteran separated from service in 1966, and the first post-service evidence of any hearing problems that is of record are treatment records from the VA audiology clinic in 1999.  At this time, the Veteran reported having had difficulty with hearing out of his right ear for a number of years.  It was also noted that he had a family history of hearing loss and that he had some occupational noise exposure from being around forklifts.  

The Veteran was provided with a VA examination in December 2008 at which it was noted that the Veteran worked in a motor pool in the army while stationed in Korea and was exposed to truck and tank noise.  However, the Veteran denied having gunfire noise close to him.  As noted, audiometric testing confirmed that the Veteran did indeed have bilateral hearing loss.  However, after reviewing the evidence of record, the examiner indicated that he was unable to attribute the Veteran's hearing loss to his military noise exposure without resorting to mere speculation.  The examiner explained that no audiogram was administered at separation and only a spoken voice test was given which was an inadequate measure of hearing for adjudication purposes.  Essentially, given the dearth of information as to the Veteran's hearing acuity either at separation or for more than 30 years after service, the examiner did not have sufficient evidence to attribute the Veteran's hearing loss to his military service.  

The Veteran's representative has argued that this opinion is inadequate.  The Board disagrees.

The Court of Appeals for Veterans Claims (Court) offered guidance on speculative medical opinions in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Here, as highlighted above, the examiner has explained specifically why he is not able to relate the Veteran's bilateral hearing loss to his time in service.  Therefore, the Board finds his opinion and rationale to be adequate for rating purposes.

The Veteran cited to a number of cases in his substantive appeal, arguing that the Board cannot rely only on evidence it considers to be favorable to its position and that the Board must consider all testimony and statements.  The Board does not disagree with this statement and has in fact examined every piece of evidence that is contained in the Veteran's claims file, including closely scrutinizing his statements in letters and at medical appointments.  The Veteran also asserted that all evidence pointed toward granting service connection for bilateral hearing loss and tinnitus.  On this point, however, the Board disagrees. 

Looking at the evidence objectively, there is essentially none that links the Veteran's current hearing loss to his military service.  It is true that the Veteran had some military noise exposure.  However, there is no evidence showing bilateral hearing loss for more than thirty years after the Veteran separated from service; and while the absence of any objective indications of hearing loss during service, or for so long after service, is not altogether dispositive, it is nonetheless is probative evidence against the claim.  Struck v. Brown, 9 Vet. App. 145 (1996).  See also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Veteran, as a lay person, is considered competent to testify concerning his purported difficulty hearing, but the fact remains that the Veteran has never provided any statement articulating when he first began having difficulty with his hearing, and he has not submitted any records for hearing treatment prior to 1999, despite being specifically requested to do so.  Additionally, the Veteran declined to have a hearing with either the RO or with the Board.  As such, the Board is left with only the Veteran's generic statement that he had experienced hearing problems for many years to link the Veteran's bilateral hearing loss to his military noise exposure.  However, this statement was made in 1999, which is more than thirty years after separating from military service and therefore provides little indication as to when the hearing problems actually started.

The Veteran was provided with a VA examination, but the examiner was unable to relate the Veteran's current hearing difficulties to service without mere speculation, largely, because there was no evidence of hearing problems for multiple decades after service, without any evidence of hearing problems during service.  

As such, the Veteran's assertion that his hearing loss was caused by military noise exposure lacks any supporting medical evidence.  While the Veteran is considered competent to report military noise exposure; his statements as to when hearing loss began are not sufficiently credible to overcome lack of any evidence of hearing loss during service and more than 30 years without treatment for any hearing deficiency following service.

Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, meaning there is no reasonable doubt to resolve in his favor.  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  

Tinnitus 

At the outset, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

However, in this case, the evidence does not establish that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  The Veteran's service treatment records are silent for any complaints of ringing in the ear or any diagnosis of tinnitus.  Additionally, on the Veteran's separation physical, he gave no indication that he was experiencing ringing in his ears at that time.

Furthermore, the Veteran has not specifically asserted that his tinnitus began while on active duty.   

At a VA audiology appointment in October 1999, the Veteran specifically denied having tinnitus; and at a VA appointment in May 2008, he indicated that he occasionally experienced a "rushing sound like the ocean" in both ears.  

At his VA examination in December 2008, the Veteran reported having tinnitus off and on, but he reported being unsure of the actual onset of the tinnitus, speculating that it might have been a year or two after discharge.

However, the Veteran's statement at his VA examination directly conflicts with his denial of tinnitus that he made in 1999.

The Veteran has been asked to submit any evidence he has in his possession which might support his claim, but he has neither submitted records, nor identified any treatment; and there is no indication that a medical professional has ever related the Veteran's tinnitus to his military service.  The Veteran's statements as to the onset of tinnitus have been conflicting, and the VA examiner could not relate tinnitus to the Veteran's military noise exposure largely because there were no complaints of ringing in service, and no evidence of any symptoms that might be construed as tinnitus for many years after service. 

As such, there is no basis upon which to grant the Veteran's claim, and it is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for either his bilateral hearing loss or his tinnitus.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was fully adequate in that it addressed the issues on appeal, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  While the examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation, the examiner explained why such an opinion was not possible.  Given that this examination was adequate, VA is not obligated to seek another examination.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


